Title: To Benjamin Franklin from Cecilia Davies, 24 September 1778
From: Davies, Cecilia
To: Franklin, Benjamin


Paris 7br. 24th 1778.
No words can express the Obligations we are under to our Dear and most Worthy Friend for his truly kind Letter, ’tis so great a proof of that Friendship which you have always shewn to our family that our Gratitude can only end with our Lives. How rejoiced we shall be to see you again Dear Sir, ’tis a happiness we shall hope to enjoy, and the very expectation of it will afford us some Consolation during our absence from a Person whom we shall ever Respect and Love most sincerely. My Mother and Sister join me in every wish for the continuation of your Health and Happiness, and I remain with the sincerest Attachment Dear Sir Your most Affectionate and most Oblig’d Humble Servant
Davies Inglesina
 
Endorsed: Davies Inglesina
Notation: Sept 24 78
